Citation Nr: 1824483	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-32 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hallux abductovalgus and hammertoes, left foot.

2.  Entitlement to an evaluation in excess of 10 percent disabling for plantar warts, left foot with painful residual scar. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

On his substantive appeal, the Veteran indicated he would like a hearing before a Veterans Law Judge.  However, in August 2017, he withdrew his request for a hearing.  


FINDINGS OF FACT

1.  In an unappealed decision dated in April 1998, the RO denied a claim for service connection for hallux abductovalgus and hammertoes.

2. The evidence received since the RO's April 1998 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's left foot plantar wart with painful scar has not resulted in multiple unstable scars.  


CONCLUSION OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hallux abductovalgus and hammertoes, left foot secondary to plantar warts, left foot with painful residual scar.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

2.  The criteria for increase rating for plantar warts, left foot with painful residual scar have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 1154, (2012); 38 C.F.R. § 4.1, 4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes (DC) 7824 and 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A and 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  See January 2013, March 2012, and December 2011 VCAA/DTA Letters.  Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records and post-service treatment records have been received.  The Veteran was afforded a VA examination in March 2017 in connection with his claim for plantar warts, left foot with painful residual scar that is sufficient to decide the claim. 

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

II.  New and Material Evidence

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial). 

In general, a decision of the Board or the RO that is not appealed within the prescribed time period is final.  38 U.S.C. §§ 7104, 7105(c) (2012).  However, if new and material evidence is received with respect to a claim, which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C. § 5108 (2012); Evans v. Brown, 9 Vet. App. 1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

38 C.F.R. § 3.156 a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a) (2017).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather should be regarded as a claim to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).  Thus, new and material evidence is required to reopen the issue of entitlement to service connection.

In considering whether there is "new and material evidence," all evidence submitted since the last prior final decision, on any basis, must be considered.  Evans, supra.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Treatment records from Dr. F, which were considered at the time of the initial denial of service connection for hallux abductovalgus and hammertoes, left foot showed that, in his opinion, the Veteran's plantar wart is a secondary deformity as the result of a plantar-flexed metatarsal.  He stated that the plantar-flexed metatarsal would also result in a hammered second toe, which will then cause a migration of the great toe and accelerate the deformity.  He stated that the plantar wart was a secondary cause of the orthopedic deformities.  He stated that the plantar-flexed metatarsal was the cause of the Veteran's other problems to include plantar wart, not that the plantar wart caused or contributed to the other condition.  As previously noted in the Hearing Officer's decision, the 16th edition of the Merck Manual shows that plantar wart is caused by a virus.  He concluded that there was no evidence to support a finding that the viral condition contributed in any way to the orthopedic conditions claimed.

Thus, the April 1998 rating decision denied service connection for hallux abductovalgus and hammertoes on the basis that there was no evidence of a nexus between the Veteran's current disability and his service-connected plantar warts, left foot.  The Veteran was notified of the denial, but an appeal was not received from the Veteran.  Furthermore, no new material evidence was within a year of the decision; therefore, the decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C. § 7105 (b) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

Evidence received since the April 1998 decision includes additional VA treatment records.

These additional records do not contain any evidence that the Veteran had hallux abductovalgus and hammertoes in service and they do not contain any nexus evidence linking the Veteran's disorder to his service-connected plantar wart, left foot.  

VA treatment records from the VA Medical Center since April 1998, show that the Veteran had many complaints and treatments related to his hallux abductovalgus and hammertoes.  The records show that the Veteran was being scheduled for correction of hammertoe deformities of toes two through four on your left foot in April 2012, but the surgery had to be cancelled because of his elevated glucose.  The Veteran had rigid dorsally contracted digits two to four on your left foot in October 2012.  The records do not show any relationship between his hallux abductovalgus and hammertoes and his plantar wart, left foot.  There is also nothing in the records linking the Veteran's hallux abductovalgus and hammertoes to service.  

In March 2017, the Veteran was examined by VA for his plantar warts.  The examiner commented that the Veteran had hallus abductovalgus and hammertoes which were unrelated to his plantar warts.

Based on a review of the record, the Board finds that even though the additional evidence is new, it does not address an unestablished fact needed to substantiate the claim.  Since the evidence does not meet the definition of material evidence, it does not satisfy the low threshold for reopening a claim.  See Shade, supra.

As new and material evidence has not been received, the petition to reopen the claim for service connection is denied.

III.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as described below, an increased rating is not warranted for plantar warts, left foot with painful residual scar.

The Veteran's left foot plantar wart with painful residual scar disability is rated under Diagnostic Code 7824-7804.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).  

Under Diagnostic Code 7824, which sets forth criteria for rating diseases of keratinization, a noncompensable disability rating is assigned when no more than topical therapy is required during the prior year.  A 10 percent rating is assigned with localized or episodic cutaneous involvement and intermittent systemic medication, such as immunosuppressive retinoids, required for a total duration of less than six weeks during the prior year.  A 30 percent disability rating is assigned with either generalized cutaneous involvement or systemic manifestations, and; intermittent systemic mediation, such as immunosuppressive retinoids, required for a total duration of six weeks or more, but not constantly, during the past year.  A 60 percent rating is assigned with either generalized cutaneous involvement or systemic manifestations, and; constant or near-constant systemic medication, such as immunosuppressive retinoids, required during the past year.  38 C.F.R. § 4.118 (2017).

Under Diagnostic Code 7804, which pertains to unstable or painful scars, one or two scars that are unstable or painful warrant a 10 percent rating, while a 20 percent rating is warranted for three or four of such scars.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).
The Veteran contends that his plantar warts, left foot with painful residual scar should be rated in excess of 10 percent disabling.  

In conjunction with this claim, the Veteran was afforded a VA examination in March 2012.  His skin condition, diagnosed as plantar warts, did not cause scarring or disfigurement of the head, face, or neck.  He had not been treated with either oral or topical medications over the previous 12 months, nor were there any debilitating episodes.  Less than 5 percent of the total body area was affected and no exposed surfaces were involved.  He had plantar warts on his left foot that were tender.  They affected his ability to stand or walk for prolonged periods and prevented him from climbing ladders. 

The March 2017 VA examiner found that the Veteran had one painful scar of the left foot due to plantar warts.  He concluded that the scar was not unstable and there was no indication of loss of skin coverage over the area of the warts, which would warrant an increased evaluation.  The examiner noted that he reviewed the Veteran's treatment records, which included multiple visits over the last several years at the Richmond VAMC for management of chronic callous at the site of the plantar wart removal.  He noted that the Veteran also has callouses in other areas of the foot  unrelated to the wart removal and that the Veteran also had surgery for hallux abductovalgus and hammer toes in 2007, which was unrelated to plantar wart infection.  The examination showed that the Veteran was not treated with an oral or topical medication nor did he receive any treatments or procedures in the past twelve months for a skin condition or exfoliation dermatitis or papulosquamos disorders.  The examiner also found that the Veteran did not have any debilitating or non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past 12 months.  The examiner found that the Veteran has a superficial non-linear scar of the lower extremity, located on the ball of the left foot, with an approximate measurement of 2.5 x 0.5 cm. 

The Board recognizes that the Veteran has had additional symptomatology in his left foot that have at various points during the current appellate period limited the functioning of this foot.  However, these additional symptoms and limitations are not related to service or a service-connected disability.  

The Board accepts that the Veteran is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation than assigned.   

In making its determination, the Board has considered the Veteran's contentions that he is entitled an evaluation in excess of 10 percent disabling for his plantar warts, left foot with painful residual scar.  Lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, he is competent to provide statements of symptoms that are observable to his senses and there is no reason to doubt his credibility.  However, the objective evidence of record supports the assigned 10 percent evaluation. 

The preponderance of the probative and competent evidence indicates that this single scar is not deep, painful, or unstable, as defined in 38 C.F.R. § 4.118 (2017).  Rather, the only medical examination report of record indicates that this scar is neither painful nor unstable and is less than 39 square centimeters (6 square inches).  As such, the criteria for an evaluation in excess of 10 percent disabling for his plantar warts, left foot with painful residual scar pursuant to Diagnostic Code 7804 have not been satisfied in this case and the Veteran's appeal for a higher evaluation for plantar warts, left foot with painful residual scar must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence not having been submitted  to reopen a claim for service connection for hallux abductovalgus and hammertoes, left foot,  the claim is denied.

Entitlement to an evaluation in excess of 10 percent disabling for plantar warts, left foot with painful residual scar, is denied 




____________________________________________
L. M.  BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


